IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs September 14, 2010

       LUIS D. VIDALES ROMERO v. JOE EASTERLING, WARDEN

                 Appeal from the Circuit Court for Hardeman County
                     No. 10-CR-42     Joe H. Walker, III, Judge


               No. W2010-00680-CCA-R3-HC - Filed October 18, 2010


The pro se petitioner, Luis D. Vidales Romero, appeals the summary dismissal of his petition
for writ of habeas corpus. Following our review, we affirm the habeas court’s dismissal of
the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J.C. M CL IN and D. K ELLY
T HOMAS, J R., JJ., joined.

Luis D. Vidales Romero, Whiteville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and David H. Findley, Senior Counsel,
for the appellee, State of Tennessee.

                                         OPINION

                                           FACTS

        The petitioner was convicted in April 2001 of conspiracy to possess with intent to sell
more than seventy pounds of marijuana within one thousand feet of a school zone, a Class
A felony, and was sentenced to fifteen years at 100% in the Department of Correction. On
February 8, 2010, he filed a petition for writ of habeas corpus in which he alleged that his
sentence violates the Drug-Free School Zone Act and is, therefore, illegal. The habeas court
entered an order summarily dismissing the petition on February 16, 2010, on the basis that
the trial court had jurisdiction to impose the sentence. The petitioner then filed a timely
notice of appeal to this court.
                                          ANALYSIS

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        The grounds upon which habeas corpus relief may be granted are narrow. Davis v.
State, 313 S.W.3d 751, 758-59 (Tenn. 2010) (citations omitted). It is well-established in
Tennessee that the remedy provided by a writ of habeas corpus is limited in scope and may
only be invoked where the judgment is void or the petitioner’s term of imprisonment has
expired. Faulkner v. State, 226 S.W.3d 358, 361 (Tenn. 2007); State v. Ritchie, 20 S.W.3d
624, 629 (Tenn. 2000); State v. Davenport, 980 S.W.2d 407, 409 (Tenn. Crim. App. 1998).
A void, as opposed to a voidable, judgment is “one that is facially invalid because the court
did not have the statutory authority to render such judgment.” Summers, 212 S.W.3d at 256
(citing Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A petitioner bears the
burden of establishing a void judgment or illegal confinement by a preponderance of the
evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). Furthermore, when “a habeas
corpus petition fails to establish that a judgment is void, a trial court may dismiss the petition
without a hearing.” Summers, 212 S.W.3d at 260 (citing Hogan v. Mills, 168 S.W.3d 753,
755 (Tenn. 2005)).

        The petitioner argues on appeal that the judgment is void because it is in “direct
contravention with” Tennessee Code Annotated sections 40-35-501(i) and 39-17-432 (b), (c),
and (d). However, there is nothing in these statutes that renders the petitioner’s sentence
illegal. Tennessee Code Annotated section 40-35-501(i) enumerates certain felonies for
which a defendant must serve his entire sentence, while Tennessee Code Annotated section
39-17-432 provides for enhanced punishments, including service of the full minimum
sentence, for a defendant convicted of a drug offense committed within a school zone.

        The petitioner additionally argues that the habeas court erred by not considering the
holding in Davis v. State, 313 S.W.3d 751 (Tenn. 2010). We agree with the State, however,
that Davis, in which our supreme court concluded that a defendant sentenced under the Drug-
Free School Zone Act “may legally bargain for a higher [release eligibility date] in exchange
for a lower sentencing range,” id. at 765, has no bearing on the legitimacy of the petitioner’s
sentence in this case. We conclude, therefore, that the habeas court’s summary dismissal of
the petition was proper.




                                               -2-
                                   CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the summary dismissal
of the petition for writ of habeas corpus.


                                                _________________________________
                                                ALAN E. GLENN, JUDGE




                                          -3-